ORDER
PER CURIAM.
Appellant, Allen Robinson (“Defendant”), appeals from the judgment of the Circuit Court of the City of St. Louis, following a jury trial, in which he was convicted of robbery in the first degree (“Count I”), section 569.020, RSMo 2000,1 and armed criminal action (“Count II”), section 571.015. Defendant was sentenced as a prior and persistent offender to twenty-two years of imprisonment for Count I and five years of imprisonment for Count II, with the sentences to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.